FROM THE GRAFTON PROBATE COURT.
The petition assigned as a reason for the appointment of a guardian, that the appellant was a spendthrift; but the auditor reports that no evidence was offered tending to show that I the appellant was a spendthrift, within the statutory meaning of the term. Whether the facts offered to be proved would under any other form of petition justify the appointment of a guardian, need not be considered. It is sufficient for the purposes of this case that the evidence did not tend to sustain the petition, and therefore the decree must be reversed.
LADD and SMITH, JJ., concurred.
Decree of probate court reversed. *Page 55